DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendment filed 01 March 2021 overcomes the formal matters listed in the Quayle Action of 12 January 2021. Thus, the claims are allowable. The reasons for allowance are repeated herein for convenience. 
The argument on page 14 of the Remarks filed 06 October 2020 that one of ordinary skill in the art would not combine Housvicka and Miller is persuasive, although not for the specific reasons argued. Miller and Housvicka would not be combined because Housvicka teaches dehydrogenation to convert the cycloparaffins to aromatics and avoid conversion of the paraffins (paragraph [0021]). However, Miller clearly teaches that paraffins should be converted (paragraph [0013]). Therefore, Housvicka and Miller teach away from each other. Further, the instant specification shows that converting only C7 improves the octane when forming olefins (Table 1) whereas Housvicka teaches that olefins do not increase the octane (paragraph [0006]). Thus, there is no motivation to convert the paraffins to olefins in the second step for use in the gasoline pool from Housvicka. Therefore, the argument that Housvicka and Miller do not teach the claimed invention is persuasive, and the rejection is withdrawn. The Examiner notes that the arguments with regard to the differences between “reforming” and “dehydrogenation” are not persuasive, as Miller clearly teaches that reforming includes 
Miller (US 2009/0301934) remains the closest prior art. 
Miller teaches two steps of reforming, where the first primarily dehydrogenates cycloparaffins while minimizing hydrocracking (paragraph [0015], second column), and the second stage increases the RON (paragraphs [0008], [0002]). However, Miller does not teach that the naphtha should be fractionated such that only the C7 portion is reformed, and as such does not teach the claimed invention where the naphtha is fractionated into a C7 fraction which is the fraction passed to the dehydrogenation steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752.  The examiner can normally be reached on M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772